NO. 07-00-0582-CR

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   DECEMBER10, 2001

                           ______________________________


                         JORGE LUIS RODRIGUEZ, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

               FROM THE 208TH DISTRICT COURT OF HARRIS COUNTY;

                 NO. 9417160; HONORABLE DENISE COLLINS, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Pursuant to a plea bargain, appellant Jorge Luis Rodriguez was convicted of

delivery of cocaine of at least 400 grams, a first degree felony, and punishment was

assessed at 22 years confinement and a $100 fine. Appellant filed a pro se general notice

of appeal. In presenting this appeal, counsel has filed an Anders1 brief in support of a


      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
motion to withdraw. Based upon the rationale expressed herein, the appeal is dismissed

for want of jurisdiction and counsel’s motion to withdraw is rendered moot.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San

Antonio 1984, no pet.). Thus, he concludes the appeal is frivolous and without merit. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desires to do so. Appellant did not file a pro se brief. Concluding that the

appeal is frivolous, the State filed a waiver of time in which to file its brief.


       When an appeal is made challenging an issue relating to a conviction rendered

from a defendant’s initial guilty plea and the punishment assessed does not exceed the

punishment recommended by the State, the notice of appeal limitations of Rule 25.2(b)(3)

of the Texas Rules of Appellate Procedure are triggered. Vidaurri v. State, 49 S.W.3d 880

(Tex.Cr.App. 2001). Moreover, voluntariness of a plea is no longer appealable from plea-

bargained felony convictions. Cooper v. State, 45 S.W.3d 77, 83 (Tex.Cr.App. 2001).

                                               2
Thus, because appellant filed a general notice of appeal, we are without jurisdiction to

entertain any arguable complaints that could have been raised.


      We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support the appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel

that the appeal is without merit and is, therefore, frivolous. Currie v. State, 516 S.W.2d
684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


      Accordingly, the appeal is dismissed for want of jurisdiction and counsel’s motion

to withdraw is rendered moot.


                                                Don H. Reavis
                                                  Justice
Do not publish.




                                            3